Title: From Thomas Jefferson to James Taylor, Jr., 7 January 1802
From: Jefferson, Thomas
To: Taylor, James, Jr.


          
            Sir
            Washington Jan. 7. 1802
          
          I have the satisfaction now to inclose you bank bills amounting to 705. dollars, to wit, 7. of one hundred each, and 1 of five, which for greater security I have cut in two and now forward one half of each bill wrapped in water-proof paper, and by another post will send on the remaining halves. the 5. dollar bill is entire. the amount of the two last pipes of wine with the costs according to your letter to mr Barnes, for which this is paiment, was 704.75 to which the inclosed comes within a fraction. accept my respects & best wishes
          
            Th: Jefferson
          
        